DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 11/11/2020 for application number 17/094,999. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/11/2020 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-2, 4-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonnenschein et al., [US Pub. N.: 2003/0163029 A1].

An endoscope [Endoscope |0050], comprising: an optical waveguide [optical waveguides | 0050]; 
and an image guide configured to be uninterrupted up to its proximal end [A flexible fiber optic image guide 2 carries the image about 12 cm proximally where it is focused by a coupling lens 6 onto a CCD sensor 8 |0100], the image guide having an image guide interface at its proximal end for optical connection to an image capturing device [image guide is coupled to a ccd sensor 8 through optical connection |0100].

Re. claim 2, Sonnenschein discloses:
wherein the image guide has at least one image guide fiber or at least one image guide fiber bundle [A flexible fiberoptic image guide 2 |0100].

Re. claim 4, Sonnenschein discloses:
wherein the image guide interface has a coupling for optical and/or mechanical connection to an image capturing unit [image guide is coupled ccd sensor 8 | 0100].

Re. claim 5, Sonnenschein discloses:
wherein the endoscope has a light source coupled to the optical waveguide [light source 20 is coupled to optical waveguide |0050], or in that the optical waveguide is configured to be uninterrupted up to its proximal end and has an optical waveguide interface at its proximal end for optical connection to an illumination unit [Illumination channels include elements such as glass, plastic, or hollow optical fibers or optical waveguides. These are connected to an external light source via a liquid-filled or fiberoptic cable.|0050].

Re. claim 6, Sonnenschein discloses:
An illumination unit for an endoscope assembly comprising: a light source [Fig.6 el 20, light source]; 
and an optical waveguide interface for optical connection of the light source to an optical waveguide [Illumination channels include elements such as glass, plastic, or hollow optical fibers or optical waveguides. These are connected to an external light source via a liquid-filled or fiberoptic cable.|0050].

Re. claim 7, Sonnenschein discloses:
wherein the unit further comprises an electrical interface for controlling the light source [display interface for controlling illumination |0101].

Re. claim 8, Sonnenschein discloses:
An image capturing unit for an endoscope assembly comprising: an image sensor [Fig.2a ccd Sensor |0074]; 
and an image guide interface, for optical connection of the image sensor to an image guide [image guide is optically connected to an image sensor |0074].

Re. claim 9, Sonnenschein discloses:
[image guide is optically connected to an image sensor |0074].

Re. claim 10, Sonnenschein discloses:
wherein the unit further comprises an electrical interface for controlling the image sensor and/or for output of the image data of the image sensor [fiber optic image guide may be employed to transmit the image |0074].

Re. claim 11, Sonnenschein discloses:
an illumination unit and an endoscope [Light source connected to endoscope |Fig.6 el 20].

Re. claim 12, This claim is interpreted and rejected for the same reason set forth in claim 1, 5 and 6. 

Re. claim 13, Sonnenschein discloses:
wherein the illumination unit and/or the image capturing unit has an electrical interface for connection to a control unit [light source and image sensor are controlled via electrical connection |0101].

Re. claim 15, Sonnenschein discloses:
wherein the image capturing unit and the illumination unit are arranged in a device [Fig.6 el 20 disposed in the endoscope].
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonnenschein in view of Goebel et al., [US Pub. No.: 2016/0235278 A1].
Re. claim 3, Sonnenschein discloses:
and the image guide extends outward from the handle, in particular at the proximal end of the handle [image guide extends toward a proximal end |Fig. 9a].

wherein the endoscope has a handle
However in the same field of endeavor Goebel discloses:
wherein the endoscope has a handle [handpiece 5 |Fig. 1 el 5, 0041] 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Sonnenschein with Goebel to 

Re. claim 14, Sonnenschein does not distinctly disclose:
wherein the illumination unit and/or the image capturing unit has an electrical interface, in particular USB and/or HDMI interface, for connection to an image display unit.
However in the same field of endeavor Goebel discloses:
wherein the illumination unit and/or the image capturing unit has an electrical interface, in particular USB and/or HDMI interface, for connection to an image display unit [the image recorder can be connectable by way of an electric line to a supply, display and/or storage apparatus in order to operate the image recorder and display the recorded image of the object field, which for example depicts tissue that is in contact with the distal end region of the shaft, to a user and provide it for a further evaluation| 0013].
[See Motivation in claim 1]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488